internal_revenue_service number release date index number ------------------------------- ----------------------------------------- ------------------------- ------------------------------- --------------------------- in re ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number ---------------------- refer reply to cc corp bo1 plr-122385-13 date date distributing ------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------- controlled -------------------------------------------------- business a -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ business b ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- - corp ------------------------------------------------------------------------------------- ---------------------------- corp ----------------------------------------------------------------------------- ------------------------------------------- corp ----------------------------------------------------------------------------- ---------------------------------------------- corp ----------------------------------------------------------------------------------------------- ----------------------------------------- corp ----------------------------------------------------------------------------------------------- ----------------------------------------------- llc ------------------------------------------------- plr-122385-13 ------------------------------------------------------------------------------------------------------ llc ------------------------------------------------------------------------------------------------------ ------------------------------------------ operating llcs ------------------------------------------------------------ ------------------------------------------------------------------------ joint_venture ---------------------------------------------------------------------------------------------------------------- ---------------------------- a leases ------------------------------------------------------------------------- ------------------------------------------------------------------------ b leases ------------------------------------------------------------------------------- ------------------------------------------------------------------------ k ---- m ---------------- n ---- state x outlets -------------- ------------------------ c -------------------------------------------------------------- ------------------------------------------------------------------------ collectibles -------------------------------------------------------------- ------------------------------------------------------------------------ dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was furnished in letters dated date and date the information submitted is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-122385-13 statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of this information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation s or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation s or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded state x corporation that is the common parent of a consolidated_group and directly and through subsidiary entities conducts business a and business b business b is conducted in multiple outlets distributing leases some of the outlets from third parties under a leases and b leases distributing owns the other outlets some of which distributing leases to tenants who operate the outlets distributing also owns all the stock of corp corp and corp which conduct business b distributing also owns k percent of joint_venture which conducts business b distributing has entered into a letter of intent contemplating a purchase for cash of the joint_venture interests not presently owned by distributing these interests may be purchase through a wholly-owned subsidiary of distributing jv holdco controlled is a state x corporation to be formed for purposes of the proposed transactions we have received financial information indicating that business a and business b have had gross_income and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer represents that the proposed transactions will separate business b from business a for the following corporate business purposes corporate business purposes a to allow business a and business b to focus on their differing strategic priorities b to allow business b greater financial flexibility to allocate its cash flows toward its growth opportunities c to allow business b to receive more focused coverage from equity research analysts and d to allow business a and business b to each attract institutional investors that prefer more targeted investments plr-122385-13 for valid business purposes distributing plans to separate business a and business b by contributing business b to controlled and distributing controlled stock to distributing’s shareholders and creditors as described below the transaction will take the following steps i distributing will form the operating llcs each a state x llc which will be treated as disregarded entities for federal_income_tax purposes ii distributing will contribute the outlets it owns and certain real_estate to and novate the b leases to the operating llcs distributing will also enter into subleases regarding the a leases with the operating llcs distributing may also contribute certain intellectual_property to the operating llcs iii distributing will form controlled iv controlled will form corp a state x corporation v corp will form corp a state x corporation vi controlled will borrow up to m dollars from third-party lenders the financing_transaction the amount borrowed is the cash amount vii distributing will contribute to controlled all the ownership interests in llc llc the operating llcs corp corp corp certain intellectual_property unless previously contributed to the operating llcs jv holdco if applicable and distributing’s interest in joint_venture the contributed assets in exchange for controlled common_stock the cash amount and the assumption_of_liabilities to which the contributed assets are subject the contribution viii controlled may contribute the contributed assets to corp and or any other wholly owned subsidiaries of controlled ix distributing will distribute controlled common_stock that constitutes at least percent of the total voting power of all controlled common_stock pro_rata to holders pf distributing common_stock the public shareholders’ this distribution is the public distribution there will be no class of nonvoting_stock of distributing outstanding x distributing will distribute all of the cash amount as follows a to distributing’s common shareholders in redemption of outstanding distributing common_stock including pursuant to a stock repurchase program recently announced by distributing the stock repurchase’ b to creditors to retire outstanding third-party indebtedness that was not incurred in anticipation of the public distribution the debt repurchase c to creditors that are members of distributing’s consolidated_group the related creditors to retire outstanding distributing indebtedness the distributed plr-122385-13 related debt that was not incurred in anticipation of the public distribution the related creditors debt repurchase d to distributing’s common shareholders by funding the payment of regular quarterly dividends and or d to one or more investment banks in exchange for distributing debt or distributing common_stock acquired by the investment bank in the open market the investment bank repurchase distributing intends to effect the transactions described in the preceding sentence as soon as practicable following the public distribution consistent with sound business practices and in any event no later than the n-month anniversary of the public distribution distributing will deposit the cash amount in a segregated account until it is used for the transactions described above xi distributing will distribute the controlled common_stock if any held by distributing after the public distribution the retention of the remaining controlled stock a to public shareholders in redemption of outstanding distributing common_stock the stock-for-stock_exchange b to creditors to retire outstanding distributing debt the stock-for-debt exchange c to the related creditors to retire outstanding distributing debt which the related creditors would dispose_of such distributing common_stock within n months of the public distribution the related creditors debt exchange and or d to one or more investment banks in exchange for distributing debt or distributing common_stock acquired by an investment bank in the open market the investment bank stock exchange distributing intends to effect the exchanges described in the preceding sentence as soon as practicable following the public distribution consistent with sound business practices and in any event no later than the n-month anniversary of the public distribution the contribution the public distribution and the dispositions of the remaining controlled stock after the public distribution together constitute the spin-off the payment of the cash amount to retire distributing debt or to redeem distributing common_stock and the exchange of remaining controlled stock for distributing debt or distributing common_stock may be effectuated either through a direct exchange with market holders of distributing debt or distributing stock or with investment banks that acquire distributing debt or distributing common_stock in the market for their own account any distributing debt will be acquired by these investment banks at least five days before entering into any agreement with distributing to effectuate an investment bank repurchase or an investment bank stock exchange as applicable with respect to such distributing debt and at least days before effectuating these transactions with respect to such distributing debt any distributing common_stock will be acquired by these investment banks at least five days before effectuating any such investment bank repurchase or investment bank stock exchange with respect to the distributing common_stock during and perhaps before the period the investment banks are acquiring distributing debt or stock the investment banks including their affiliates may solicit non-binding offers from third parties for the controlled common_stock distributing anticipates that following any investment bank plr-122385-13 stock exchange the investment banks will sell any controlled common_stock received by them in a public or private offering pursuant to such non-binding offers to avoid administrative difficulties associated with issuance fractional shares of controlled stock distributing may issue fractional shares to a distribution agent the distribution agent will bundle the fractional shares sell whole shares on the open market and remit the proceeds to the public shareholders distributing’s creditors or the investment banks as applicable net of transaction costs in proportion to their ownership of fractional shares in connection with the spin-off distributing and controlled will enter into separation arrangements separation arrangements under which i distributing and controlled will indemnify each other with respect to certain securities law tax and other matters and ii under transition services agreements distributing employees will provide certain services for both distributing and controlled this sharing of services is expected to continue until controlled is able to hire employees to fill these functions representations distributing makes the following representations regarding the proposed transaction the contribution and the public distribution a any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the public distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing in the public distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c distributing and controlled each will treat all members of its separate_affiliated_group sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied d the five years of financial information submitted for business a conducted by the distributing sag and for business b to be conducted by the controlled sag following the contribution is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted plr-122385-13 e neither business a conducted by the distributing sag nor control of any entity conducting the business will have been acquired during the five-year period ending on the date of the public distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent ii the expansion of an existing five-year trade_or_business or iii acquisitions that were immaterial relative to the overall size and scope of business a except to the extent owned by joint ventures in which the distributing sag had a significant interest the distributing sag will have been the sole owner of the goodwill and significant assets of business a throughout the five-year period ending on the date of the public distribution and will continue to be the sole owner following the public distribution f neither business b to be conducted by the controlled sag following the contribution nor control of any entity conducting this business will have been acquired during the five-year period ending on the date of the public distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with i transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the parent ii the expansion of an existing five-year trade_or_business or iii acquisitions that were immaterial relative to the overall size and scope of business b except for certain outlets that the distributing sag will lease to the controlled sag following the spin-off certain office space that the controlled sag may lease to the distributing sag following the spin-off certain intellectual_property that will be licensed by the distributing sag to the controlled sag certain rights relating to the design manufacture and sale of collectibles such leases licenses and rights collectively the continuing arrangements and except to the extent any assets or goodwill have been owned by joint ventures in which the controlled sag had a significant interest the distributing sag will have been the sole owner of the goodwill and significant assets of business b throughout the five-year period ending on the date of the contribution and the controlled sag will be the sole owner following the contribution g apart from transitional services that may be provided under the separation arrangements the distributing sag will continue the active_conduct of business a independently and with its separate employees following the public distribution h apart from the continuing arrangements and transitional services that may be provided under the separation arrangements the controlled sag will continue the active_conduct of business b independently and with its separate employees following the public distribution plr-122385-13 i the spin-off is being undertaken to accomplish the corporate business purposes the spin-off is motivated in whole or substantial part by the corporate business purposes j the spin-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k there is no plan or intention to liquidate any member of the distributing sag engaged in business a or any member of the controlled sag engaged in business b to merge any member of either sag with any other entity outside such sag or to sell or otherwise dispose_of the assets or shares of any member after the public distribution to an extent that would cause the distributing sag to cease to be engaged in business a or the controlled sag to cease to be engaged in business b l the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution each will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization m any liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred n the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution o the aggregate fair_market_value of the assets transferred by distributing to controlled in the contribution will equal or exceed the aggregate adjusted_basis of those assets p distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the contribution q no two parties to the spin-off are investment companies as defined in sec_368 and iv plr-122385-13 r immediately before the public distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled common_stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the public distribution to the extent required by regulations see sec_1_1502-19 at the time of the public distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled s apart from debt arising in connection with the separation arrangements the continuing arrangements and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the public distribution t apart from payments for certain services that may be rendered under the separation arrangements and the continuing arrangements payments made in connection with all continuing transactions between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length u for purposes of sec_355 immediately after the public distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution v for purposes of sec_355 immediately after the public distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled common_stock entitled to vote or percent of more of the total value of shares of all classes of controlled common_stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution plr-122385-13 w the public distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation x immediately after the transaction as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before the public distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 y the payment of cash for fractional shares of controlled if any is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled the total amount of cash paid for fractional shares will not exceed one percent of the fair_market_value of controlled common_stock distributed in the spin-off z any i distributing debt redeemed in the debt repurchase the stock-for- debt exchange the investment bank repurchase or the investment bank exchange or ii distributing related debt redeemed in the related creditors debt repurchase will not have been issued in anticipation of the spin-off aa controlled or entities controlled by controlled will be the sole obligors in the financing_transaction and after the public distribution neither distributing nor any member of distributing’s affiliated_group will be a guarantor of the financing_transaction the retention bb the business purposes for the retention are to reduce distributing’s indebtedness or improve its capital structure or stock valuation pursuant to the stock- for-stock exchange the stock-for-debt exchange the related creditors debt exchange and or the investment bank stock exchange cc with one exception none of distributing's directors or officers will serve as a director or officer of controlled as long as distributing retains the remaining controlled stock c may serve as a director of controlled plr-122385-13 dd distributing will dispose_of the remaining controlled stock pursuant to the stock-for-stock_exchange the stock-for-debt exchange the related creditors debt exchange or the investment bank stock exchange as soon as practicable following the public distribution consistent with sound business practices and in any event no later than the n-month anniversary of the public distribution ee distributing will vote the remaining controlled stock in proportion to the votes cast by controlled's other shareholders and will grant controlled a proxy for the remaining controlled stock requiring this manner of voting ff in no event will the retention prevent distributing from distributing stock of controlled in the public distribution that represents control under sec_368 the contribution and the public distribution rulings the contribution followed by the public distribution will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and b and a further distributing will not recognize income or gain upon the receipt of cash from controlled provided that distributing distributes the entire amount of the cash to its shareholders or creditors within a n-month period beginning on the date of the public distribution sec_361 and b no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled's basis in each of the contributed assets will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled's holding_period of each of the contributed assets will include the period during which distributing held that asset sec_1223 no income gain_or_loss will be recognized by distributing on the distribution of the controlled stock to the public shareholders pursuant to the public distribution and the dispositions of the controlled stock to distributing shareholders and creditors described in step xi above other than deductions attributable to the redemption of any distributing debt at a premium income attributable to the redemption of any distributing debt at a discount and interest_expense accrued with respect to any distributing debt sec_361 plr-122385-13 no gain_or_loss will be recognized by and no amount will be included in the income of the public shareholders upon their receipt of controlled stock in the public distribution sec_355 immediately following the public distribution the basis that a distributing shareholder had in a share of distributing stock before the public distribution will be allocated between the share of distributing stock with respect to which the public distribution is made and the share of controlled stock received with respect to the share of distributing stock including any fractional share interest in controlled stock to which the shareholder may be entitled in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 sec_358 b and c if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock is received with respect to a particular share of distributing stock the shareholder may designate which share of controlled stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of the public distribution the holding_period of the controlled stock received by a shareholder of distributing in the public distribution including any fractional share interest in controlled stock to which the shareholder may be entitled will include the holding_period of the distributing stock on which the public distribution is made provided the distributing stock is held by the shareholder as a capital_asset on the date of the public distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the receipt by a distributing shareholder of cash in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholder as part of the public distribution and then had been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling and the holding_period attributed to the fractional shares in ruling will be treated as a capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 the retention the retention by distributing of the remaining controlled stock will not be in pursuance of a plan having as one of its principal purposes the avoidance of u s federal_income_tax within the meaning of sec_355 plr-122385-13 caveats no opinion is expressed about the tax treatment of the proposed spin-off under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the spin-of that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the spin-off satisfies the business_purpose requirement of sec_1 b ii whether the spin-off is used primarily as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the spin-off is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in either distributing or controlled see sec_355 and sec_1 iv the federal_income_tax consequences of steps iii iv v and viii of the spin-off and v the federal_income_tax consequences of any continuing transactions between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled including payments made pursuant to the separation arrangements or the continuing arrangements procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number plr-122385-13 of this letter_ruling plr-122385-13 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _________________________ mark s jennings chief branch office of associate chief_counsel corporate
